On Motion for Rehearing.
PER CURIAM.
This motion for rehearing challenges for the first time the jurisdiction of this court to consider and determine the question of the sufficiency of the evidence, for the reason that the question was not properly raised in the court below: If this were the only reason for the reversal of this judgment, this motion would be allowed.
, This judgment, however, was reversed for the further reason that it was not responsive to the issue j oined by the pleadings or to the evidence offered by either party upon the trial of the cause. Merrill v. Rokes, 54 Fed. 450, 4 C. C. A. 433; Reynolds v. Stockton, 140 U. S. 254, 11 Sup. Ct. 773, 35 L. Ed. 464.
For this reason, the motion for rehearing is overruled. However, on the retrial of this cause by the District Court, that court is hereby directed to disregard all that portion of the opinion of this court heretofore filed touching the question of the sufficiency of the evidence.